Citation Nr: 0413205	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  04-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for spine disability 
secondary to the service connected status post total knee 
replacement of the right knee.  

2.  Entitlement to service connection for a bilateral hip 
disability secondary to the service connected status post 
total knee replacement of the right knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant had active service from May 1968 to May 1972.  
He was a member of the Air Force National Guard from January 
1974 to January 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

The issues of entitlement to service connection for left knee 
disability and bilateral heel disability had been part of the 
initial appeal in this case; however these issues were 
decided by the RO in the June 2003 rating decision and no 
substantive appeal was fined.  As such, it appears that those 
issues are no longer on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issues on appeal has been accomplished.  Service 
connection for a right knee replacement with a 30 percent 
evaluation is assigned effective October 2001.

2.  A spine disability is not shown to be related to or made 
worse by the service-connected status post total knee 
replacement of the right knee.  

3.  A bilateral hip disability is not shown to be related to 
or made worse by the appellant's service-connected status 
post total knee replacement of the right knee.  


CONCLUSIONS OF LAW

1.  A spine disability is not proximately due to, the result 
of, or aggravated by the service-connected status post total 
knee replacement of the right knee.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995).  

2.  A bilateral hip disability is not proximately due to, the 
result of, or aggravated by the service-connected status post 
total knee replacement of the right knee.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the appellant 
was provided preadjudication notice.  Furthermore, there is 
additional and complete notice as discussed below.  As such, 
the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issues on appeal, there 
was notice provided in February 2002 concerning information 
needed to support the claims, and development was undertaken.  
Thereafter, in a rating decision dated in June 2003 the 
issues were denied.  After that rating action was promulgated 
the AOJ, in a statement of the case (SOC) in March 2004, 
provided additional notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was provided to the 
claimant prior to the initial AOJ adjudication granting the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Although the appellant was given 60 
days to respond with the information, on December 16th, 2003, 
the President signed H.R. 2297, Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
which stated that "nothing shall be construed to establish a 
duty on the part of the Secretary to identify or readjudicate 
any claim that is not submitted during the one-year period 
under 38 U.S.C.A. § 5103A or has been the subject of a timely 
appeal to the Board of Veterans' Appeals or the United States 
Court of Appeals for Veterans Claims."  This change was 
effective as of November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issues on appeal in this decision, have been 
accomplished.  Furthermore, on correspondence dated April 
2004, the appellant reported that he did not have any 
additional information available to substantiate his claims.  
As this evidence provides a sufficient basis upon which to 
evaluate the claims, VA's duty to assist has been met.  See 
38 U.S.C.A. § 5103A.  

II.  Service Connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by (to the 
extent of the aggravation) a service connected disorder.  
38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

A.  Service connection for spine disability

The appellant contends that his spine disability should be 
service connected due to the status post total knee 
replacement of the right knee.  The Board observes that the 
appellant was granted service connection for his status post 
total knee replacement of the right knee in a June 2003 
rating decision.  

The appellant's service medical records indicate that an 
August 1984 correspondence from the Alabama Air National 
Guard reported that the appellant was seen in July 1983 
regarding weakness in his lower extremities.  Later that 
month, the appellant underwent surgery for anterior cervical 
interbody fusion at C5-6 and posterior cervical laminectomy 
at C4, C5, C6.  An August 1983 report showed that the 
appellant had no residual neurological deficit, that his 
tingling had cleared up and that his ambulation was back to 
normal.  An October 1983 x-ray of the lateral cervical spine 
revealed that the fusion cross C5-6 bodies were noted and 
they were thought to be firm and showing no change in 
position when compared with the previous post operative study 
in July 1983.  Postoperative changes were also noted 
posteriorly at C5, C6 and C7.  No other abnormality was 
noted.  A November 1983 report indicated that the appellant 
was doing fine, with no pain and he was lifting up to 100 
pounds without any problems.  The recommendation was to 
release him to work no restrictions.  The diagnosis on August 
1984 was spinal cord compression C5-6.  A report of September 
1984 revealed that the appellant was lifting up to 240 pounds 
and that he had complete recovery, no weakness, no 
limitations, no complications and no sequela.  There is no 
opinion that this pathology was caused by any right knee 
impairment.

On spine lumbosacral x-ray of May 2002, anterior posterior 
and lateral views showed no evidence of acute injury or 
destructive process.  There was mild to moderate narrowing of 
the disc space at levels of the L2-3 and L3-4, with endplate 
sclerosis.  There was degenerative spurring anteriorly and 
laterally at the levels L2, L3 and L4.  The pedicles were 
intact. The spinal canal was not encroached upon and the 
sacroiliac joints were unremarkable.  Soft tissues were 
unremarkable.  The impression was mild to moderate 
degenerative disc disease at the levels of L2-3 and L3-4, and 
degenerative spurring anteriorly and laterally at the levels 
L2, L3 and L4.  There were no other significant abnormalities 
seen.  Again, no relationship to the right knee was 
demonstrated.

On VA examination of May 2002, the appellant complained of 
stiffness in his knees, hips and the low back area.  
Examination of the spine revealed that the appellant was 
tender over the lumbar spine.  He was not able to bend down 
and touch his toes and he was in a moderate amount of pain 
when he tried to bend the lumbar spine.  He had extension to 
30 degrees, lateral bending to 35 degrees, and rotation to 30 
degrees.  He reported a moderate amount of discomfort when he 
tried to do the range of motion of the lumbar spine.  An 
examination of the cervical area showed a well-healed scar of 
the cervical laminectomy on the back of the neck.  The 
diagnoses were status post cervical laminectomy and chronic 
low back pain radiating down to both hips.  The examiner 
opined that the appellant's back pain was due to degenerative 
joint disease of the lumbar spine.  He also reported that the 
back and hip pain was not related to the right knee 
condition.  

An October 2003 private treatment report indicated that the 
appellant was undergoing electrical stimulation, infrared, 
physical therapy and chiropractic adjustments.  His diagnosis 
was low back pain and sciatica.  The examiner reported that 
the appellant's prognosis of the injury was poor and that the 
appellant may not lift more than five pounds due to previous 
injuries.  The examiner reported that he could only give 
symptomatic relief.  

Based on the evidence of record, there is no credible medical 
evidence to connect the current spine disability to the 
service-connected status post total knee replacement of the 
right knee.  While some records note complaints of low back 
pain and treatment thereof, there are no specific medical 
findings or diagnoses of a spine disability secondary to the 
status post knee replacement of the right knee.  On VA 
examination of May 2002, the examiner reported that the 
appellant's back pain was due to degenerative joint disease 
of the lumbar spine and that the back and hip pain was not 
related to the right knee condition.  

Therefore, the mere contention of the appellant, without 
supporting medical evidence, is not sufficient to allow this 
claim.  See e.g., Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Moreover, the medical opinions 
that are of record, as noted above, do not link any claimed 
current spine disability to the service-connected status post 
total knee replacement of the right knee.  

Thus, the appellant's claim for service connection for spine 
disability secondary to the service connected status post 
total knee replacement of the right knee is denied because he 
has not submitted any competent evidence to demonstrate that 
the claimed disability is in any way related to the service 
connected status post total knee replacement of the right 
knee.  As the preponderance of the evidence is against the 
claim for service connection for a spine disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  



B.  Service connection for a bilateral hip disability

The appellant contends that his bilateral hip disability 
should be service connected due to the status post total knee 
replacement of the right knee.  The Board observes that the 
appellant was granted service connection for his status post 
total knee replacement of the right knee in a June 2003 
rating decision.  

Service medical records are negative for any treatment or 
diagnoses of a bilateral hip disability.  

On pelvic x-ray of May 2002 it was reported that a single 
anterior posterior view of the pelvis showed no evidence of 
fracture, dislocation, or other significant bone or joint 
abnormality.  Soft tissues were unremarkable.  The impression 
was no evidence of acute injury, destructive process, or 
other significant abnormality seen.  

On VA examination of May 2002, the appellant complained of 
stiffness in his knees, hips and the low back area.  An 
examination of the hip showed extension to 10 degrees, 
flexion to 120 degrees, adduction to 30 degrees, abduction to 
45 degrees, internal rotation to 45 degrees, and external 
rotation to 45 degrees.  The diagnosis was chronic low back 
pain radiating down into both hips.  The examiner opined that 
the appellant's back pain was due to degenerative joint 
disease of the lumbar spine.  He also reported that the back 
and hip pain was not related to the right knee condition.  

The Board finds that the preponderance of the evidence shows 
that the appellant's bilateral hip disability was not caused 
or aggravated by the appellant's service-connected status 
post total knee replacement of the right knee.  While the 
medical records indicate that the appellant currently suffers 
from chronic low back pain radiating down into both hips, a 
VA examiner has indicated that the appellant's bilateral hip 
disability is not related to his status post total 
replacement of the right knee.  

The Board acknowledges that in an October 2003 letter the 
appellant's private chiropractor opined that the appellant 
was receiving treatment to include electrical stimulation, 
infrared, physical therapy and chiropractic adjustments and 
that his diagnoses were low back pain and sciatica.  However, 
the chiropractor did not show any relationship of the current 
back pain to the appellant's status post total replacement of 
the right knee.  

Based on the foregoing, entitlement to service connection for 
a bilateral hip disability secondary to the status post total 
knee replacement of the right knee on appeal is not 
warranted.  

As the preponderance of the evidence is against the 
appellant's claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant.  Accordingly, the benefit-of-the-
doubt rule is not applicable, and the secondary service 
connection claim is denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for a spine disability 
secondary to the status post total knee replacement of the 
right knee is denied.  

Entitlement to service connection for a bilateral hip 
disability secondary to the status post total knee 
replacement of the right knee is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



